Citation Nr: 0934026	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to higher initial ratings for a heart murmur, 
evaluated as 10 percent disabling from November 6, 2001, and 
as noncompensably disabling from May 1, 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By a February 2006 rating decision, the 
RO concluded that a noncompensable rating was warranted 
effective from May 1, 2006.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  As noted above, the RO concluded 
that a reduction to zero percent was warranted from May 1, 
2006.  Inasmuch as the heart murmur rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating, the Board has characterized that issue as 
set forth on the title page.

The Board notes that the Veteran requested a video conference 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing in May 2006.  The Veteran having withdrawn his 
hearing request, the Board will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(e) (2008).

The case was remanded by the Board in June 2006 and February 
2008 for additional development.




FINDINGS OF FACT

1.  Prior to May 1, 2006, the Veteran's service-connected 
heart murmur did not cause symptoms at a workload of seven 
metabolic equivalents (METs) or worse.

2.  The Veteran's service-connected heart murmur has been 
asymptomatic.  


CONCLUSION OF LAW

The criteria for higher initial ratings for a heart murmur 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2005, June 2006, and March 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The June 2006 and March 2008 notifications 
included the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and three supplemental statements 
of the case (SSOC) reporting the results of its reviews of 
the issue on appeal and the text of the relevant portions of 
the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issue on 
appeal were obtained in April 2003, September 2005, June 
2007, and March 2009.  38 U.S.C.A. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA 
examinations and opinions obtained in this case are adequate 
for rating purposes, as they were predicated on a full 
reading of the Veteran's medical records.  They consider all 
of the pertinent evidence of record, to include the Veteran's 
post-service treatment records and the statements of the 
appellant, and provide the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
rating question on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran contends that he is entitled to higher initial 
ratings for his service-connected heart murmur.

Of record are numerous VA treatment records dated from March 
1999 to July 2005.  They do not show that the Veteran has 
dyspnea, angina, dizziness, syncope, requires continuous 
medication, or that there is evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or x-ray. 

The Veteran was afforded a VA examination in April 2003.  His 
claims file was reviewed.  He reported that he had fatigue 
four times per week that usually lasted all day.  He reported 
that he was not currently taking medication or receiving any 
specific treatment.  The Veteran reported that his heart 
condition slowed him down at work due to fatigue.  On 
examination, heart rate and rhythm were regular.  There was a 
3/5 murmur best auscultated over the aortic valve.  He was 
diagnosed with an asymptomatic heart murmur.  He attained a 
METs of 7.0 on the exercise treadmill test (ETT).  The test 
was stopped due to fatigue.  The overall impression was 
negative study by echocardiogram (ECG) criteria.  Resting ECG 
was abnormal.  The conclusion was suboptimal negative ETT for 
ischemia. 

The Veteran was afforded a second VA examination in September 
2005.  His claims file and medical records were reviewed.  
The examiner noted the Veteran's history.  The Veteran denied 
palpitations, chest pain, shortness of breath on exertion, 
paroxysmal nocturnal dyspnea (PND), pedal enema, and 
orthopnea.  His past medical history was negative for heart 
disease.  He again reported no treatment for his heart 
condition.  He had never been diagnosed with congestive heart 
failure, angina, or coronary artery disease that he knew of.  
He had had no problems with syncopal episodes or angina.  He 
reported being diagnosed with high blood pressure.  He 
reported shortness of breath and night sweats; the examiner 
noted that the Veteran had a history of sleep apnea with 
fatigue.  On examination, he had a systolic ejection murmur 
heard along the left sternal border, and there was no thrill 
palpable.  The examiner opined that the Veteran's functional 
heart murmur was not the reason for his symptoms.  In 
providing a rationale, the examiner noted that the Veteran 
had multiple other problems, like fatigue, and posttraumatic 
stress disorder (PTSD).  He also had sleep apnea, which can 
lead to the symptomatology that he had.  The examiner's 
rationale included that the Veteran had a functional heart 
murmur, which means that there are no problems with the 
heart.  The examiner further explained that the Veteran did 
not have any problems with his aortic valve, so his murmur 
was benign, which usually leads to no cardiac symptomatology.  
The examiner also explained that the Veteran's hypertension 
can lead to his other problems of left ventricular 
hypertrophy, if present, or any other valve abnormalities.  
However, the Veteran's functional murmur had no connection 
with any cardiac pathology that the Veteran might have on 
echocardiogram or by other examination because functional 
murmurs by themselves mean that there are no problems with 
the heart.  An EKG and chest x-ray showed no arrhythmias or 
left ventricle hypertrophy.  

The Veteran was afforded a third examination in June 2007.  
His claims file and medical records were reviewed.  The 
examiner reported the Veteran's history, including his sleep 
apnea.  He reported chronic fatigue, and that he did not have 
any heart related problems.  He denied angina, syncopal 
episodes, and dizziness, although he did get short of breath 
with mild to moderate exertion.  He never had any admissions 
or diagnoses of any cardiac disease.  He had never been 
diagnosed with congestive heart failure or acute rheumatic 
disease, or any cardiac surgery, valvular surgery, or 
angioplasty.  He was retired.  He reported that he could mow 
the lawn, vacuum his house, go grocery shopping, and climb up 
and down stairs, but with shortness of breath.  He did not 
have any recreational activities, so he could not describe if 
the heart affected recreational activities.  On examination, 
the heart had regular rate and rhythm, although he did have 
some brachycardia; a grade 3/6 murmur was heard all over, but 
more along the left sternal border.  The examiner diagnosed 
the Veteran with a heart murmur most probably of aortic 
stenosis because he did have some aortic sclerosis.  The 
examiner opined that the Veteran's fatigue was not explained 
by his heart murmur because he had no symptomatology of 
either congestive heart failure, diagnosis of congestive 
heart failure, syncope, or angina, which would be a 
manifestation of aortic stenosis if he had it.  A chest x-ray 
was within normal limits.  ETT was negative for ischemia.  He 
attained a METS of 7.70.  The examiner opined that the 
decreased METS was because of poor conditioning, not because 
of his heart.  Echocardiogram showed ejection fraction (EF) 
of 55-65% and mild mitral regurgitation.  There was no 
evidence of aortic valvular problems, but he had borderline 
pulmonary hypertension, which could be caused by the sleep 
apnea.  

A VA medical opinion from the June 2007 examiner was obtained 
in March 2009.  The examiner reviewed the Veteran's claims 
file in detail.  The examiner opined that the Veteran's 
symptoms could not be assessed on his heart murmur because 
the heart murmur was not causing any symptoms.  The examiner 
reiterated that the Veteran had multiple other problems, 
which were related to his symptoms, and that the Veteran's 
METs level had nothing to do with his murmur and that there 
was no evidence of any aortic stenosis.  The examiner 
explained that the Veteran did have evidence of borderline 
pulmonary hypertension, which was secondary to his non-
service connected sleep apnea, which in turn can lead to 
problems of fatigue and decreased exercise tolerance.  The 
examiner opined that the Veteran's heart murmur was not 
related to aortic stenosis.  The examiner noted that the 
Veteran did not have any symptomatology secondary to the 
functional murmur that he had in service.  The examiner 
concluded that the Veteran's METs level at which symptoms 
occurred solely on his heart murmur could not be calculated 
as the Veteran had no problems with his heart secondary to 
the functional murmur as was evidenced by his echocardiogram, 
which showed a normal EF and normal aortic valve.  The 
examiner further concluded that the Veteran's METs were 
decreased secondary to poor exercise tolerance and not 
secondary to any service-connected disability.  There was no 
echocardiographic evidence of the Veteran having any aortic 
stenosis or sclerosis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's heart 
murmur disability as a claim for higher evaluations of the 
original award, effective from November 6, 2001, the date of 
award of service connection, with a staged rating to zero 
percent effective May 1, 2006.

The Veteran's heart murmur is evaluated utilizing Diagnostic 
Code 7000. Under Diagnostic Code 7000, a 10 percent rating is 
for application when workload of greater than seven METs but 
not greater than ten METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous is medication 
required.  A 30 percent rating is for application when 
workload of greater than five METs, but not greater than 
seven METs, results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or x-ray. 

Here, the evidence shows that prior to May 1, 2006, the 
Veteran attained a workload of seven METs and he had fatigue 
during his April 2003 VA examination.  However, the examiner 
also opined the Veteran's heart murmur to be asymptomatic.  
At his September 2005 examination, the examiner opined that 
the Veteran's symptoms were not due to his heart murmur.  The 
Board finds that opinion persuasive as it was based on 
examination of the Veteran, review of the claims file, and 
provided a thorough rationale.  Additionally, the Board finds 
that opinion is further supported by the April 2003 examiner 
who opined that the Veteran's heart murmur was asymptomatic.  
Therefore, even though the Veteran attained a workload of 
only seven METs in April 2003 and he had fatigue, the Board 
finds that a 30 percent rating is not warranted as the 
Veteran's symptoms were subsequently found not to be due to 
his heart murmur.  Additionally, the Board notes that there 
was no evidence of cardiac hypertrophy or dilatation to 
warrant a rating of 30 percent.  In sum, the evidence of 
record shows that prior to May 1, 2006, a disability rating 
higher than 10 percent is not warranted.

Since May 1, 2006, the evidence shows that while the Veteran 
attained a workload of 7.70 METs during his June 2007 VA 
examination, the examiner explained that the Veteran's 
decreased workload was not due to his heart murmur, but was 
because of poor conditioning.  Additionally, the examiner 
opined that the Veteran's fatigue was not due to his heart 
murmur.  The March 2009 VA medical opinion shows that the 
Veteran's symptoms could not be attributed to his heart 
murmur because the murmur was not causing any symptoms.  The 
examiner provided a thorough rationale based on a review of 
the Veteran's claims file, in addition to having examined the 
Veteran in June 2007.  There has been no indication that the 
Veteran has dyspnea, angina, dizziness, or syncope due to 
service-connected disability.  No examination has shown that 
continuous medication is required.  Rather, the Veteran has 
repeatedly denied receiving any treatment for his heart 
murmur.  In sum, the evidence of record shows that a 
compensable rating from May 1, 2006, is not warranted and the 
claim for higher ratings is therefore denied.  The 
preponderance of the evidence is against the claim.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the heart murmur 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It bears emphasis that the schedular rating 
criteria are designed to take symptoms complained of by the 
Veteran into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems reported by the Veteran are 
specifically contemplated by the criteria discussed above.  
38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to higher initial ratings for a heart murmur is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


